MEMORANDUM ***
Yolanda Ramirez-Valdovino, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying her request for voluntary departure on the ground that she testified falsely to obtain an immigration benefit. We dismiss the petition for review for lack of jurisdiction because it does not raise a question of law. See 8 U.S.C. § 1229c(f) (no court shall have jurisdiction over an appeal from the denial of voluntary departure); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (notwithstanding any other statutory jurisdictional bar, the court retains jurisdiction under 8 U.S.C. § 1252(a)(2)(D) to review questions of law, including the application of law to undisputed facts).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.